Order entered November 6, 2019




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00768-CR

                            GORDON ALAN KIRK, Appellant

                                           V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-41871-M

                                        ORDER
       Before the Court is the November 4, 2019 motion to substitute counsel. We GRANT the

motion.

       The Clerk of the Court is DIRECTED to REMOVE Michael Mowla and

SUBSTITUTE John Tatum and Paul Johnson as counsel for appellant.               All future

correspondence should be sent to John Tatum, Walnut Glen Tower, 8144 Walnut Hill Lane,

Suite 1190, Dallas, TX 75281.

       .


                                                  /s/   BILL PEDERSEN, III
                                                        JUSTICE